DETAILED ACTION


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Terminal Disclaimer
The terminal disclaimer filed on 05/10/2022 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
Allowable Subject Matter
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure [see USPTO Notice of References Cited Form 892]:
Unnerstall et al. (US Patent Application No. 2019/0180283)  discloses the database is configured to store breach data associated with payment accounts potentially involved in data breaches (also known as “account data compromises”) involving payment information. A data breach occurs when a fraudulent party gains access to payment account information by using a stolen or lost payment card, or gaining access to a computing device and/or a database storing the payment account information… The breach database enables other parties (e.g., other merchants and banks) to access the breach data to prevent or otherwise limit fraudulent activity as a result of the data breach. In the example embodiment, the breach database receives the breach data from the system computing device after the system computing device has determined that a fraudulent transaction has occurred.
Claims 1-20 are allowed over the prior art made of record.
The following is an examiner's statement of reasons for allowance:
Interpreting the claims in light of the specification, Examiner finds the claimed invention is patentably distinct from the prior art of record, which sets forth in the following:
The prior art of record does not teach the combination of claimed elements including and under the broadest reasonable interpretation of the claimed limitation consistence with the Applicant's Specification. The prior art cited above fails to teach all of the Applicant’s claimed limitation. In particularly, the claimed invention advantageously provides a finer level of detail that includes receive extracted data associated with one or more dump sites, wherein the extracted data is associated with one or more compromised card accounts and comprises partial primary account number (PAN) data, wherein the partial PAN data comprises the last four digits of PANs associated with the one or more compromised card accounts, and wherein the extracted data is identified by matching sequences of four digits to the partial PAN data of the one or more compromised card accounts and receive transaction data associated with card transactions and one or more financial institutions, wherein the transaction data includes merchants associated with the card transactions and also merging the extracted data and the transaction data to create merged data records in a unique PAN dataset or a multiple PAN dataset, wherein each merged data record includes a first portion of the extracted data that includes a partial PAN of the partial PAN data and a second portion of the transaction data that includes a PAN of the transaction data, wherein the partial PAN of the partial PAN data corresponds to the last four digits of the PAN of the transaction data, wherein the unique PAN dataset includes partial PANs that each correlate to only one PAN of a compromised account, and wherein the multiple PAN dataset includes partial PANs that each correlate to multiple PANs of compromised accounts. Analyzing the transaction data, the unique PAN dataset, and the multiple PAN dataset to identify a merchant where a breach has occurred, and transmit a notification to the merchant, wherein the notification includes an indication of the breach.”, in combination with the other limitations of the claims, was not disclosed by, would not have been obvious over, nor would have been fairly suggested by the prior art of record in context to the claims and the specification.
The dependent claims, being further limiting to the independent claims, definite and enabled by the Specification are also allowed.
The Examiner asserts that the claims overcome the prior art of record as describes above when the limitations are read in combination with the respective claimed limitations in their entirety. Thus, prior art of record neither render obvious nor anticipates the combination of claimed elements in light of the specification.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion

Please see the attached PTO-892 for the prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMAD A SIDDIQI whose telephone number is (571)272-3976. The examiner can normally be reached Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Carl G Colin can be reached on 571-272-3862. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MOHAMMAD A SIDDIQI/Primary Examiner, Art Unit 2493